Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 10/5/2020.  Claims 1-20 are currently pending within this application.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2, 5-12, and 15-20 of the instant application are rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1-22 of US Patent 10799189 (hereafter ‘189).

3.	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention.  Claims 1-2, 5-12, and 15-20 of the instant application are anticipated in the limitations of claims 1-22 of cited patent ‘189. The claims of the instant application are broader than those of cited patent ‘189 and merely omit certain limitations in the claims of the cited patent ‘189.

Instant Application
Claim 1
US Patent 10799189
Claim 1
A mobile imaging apparatus comprising: wheels; a source; a detector; and a housing including: an image data store to store image data acquired at a location using the mobile imaging apparatus; and at least one processor to facilitate acquisition of the image data and to process the image data acquired at the location, the at least one processor to implement: a trained learning network to 

and a housing including: an image data storage to storage image data acquired 
at a current location using the source of the mobile imaging apparatus;  and a 
processor to implement: an image quality checker to evaluate the image data 
from the image data storage in comparison to an image quality measure 

	Table 1	

Instant Application
Claim 11
US Patent 10799189
Claim 8
A non-transitory computer-readable storage medium in a mobile imaging apparatus including wheels, a source, a detector, and a housing including the 

apparatus including wheels, a source, a detector, and a housing including the 


Table 2

4.	As can be seen in Tables 1-2, each of the claimed limitations of independent claims 1 and 11 of the instant application are included within the claimed limitations of claims 1 and 8 of cited patent '189.  Additionally, claims 2, 5-10, 12, 15-20 of the instant application are anticipated by claims 1-22 of cited patent ‘189.  

Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 5-8, 11, 15-18 are rejected under 35 U.S.C 103 as being unpatentable over Steigauf (US PGPub 2016/0350919) [hereafter Steigauf] in view of Nagano (US PGPub 2017/0215832) [hereafter Nagano].

7.	As to claim 1, Steigauf discloses an imaging apparatus (imaging system shown in Figures 1 and 9) comprising an image data store (imaging order processing system or a remote imaging device server) to store image data acquired at a location (hospital/healthcare provider network) using the imaging apparatus (imaging system 104); at least one processor (imaging data processing 950 within the system architecture represented by electronic input system 124 and data processing server 152) to facilitate acquisition of the image data and to process the image data acquired at the location, the at least one processor to implement a trained learning network (machine learning analysis system 108 implementing trained image recognition model 
	It is however noted that Steigauf fails to particularly disclose a mobile imaging apparatus comprising wheels, a source, a detector, and a housing.
	On the other hand, Nagano discloses a mobile imaging apparatus (medical cart shown in Figure 4) comprising wheels (front and rear wheels 42 and 43), a source (radiation generating apparatus 45), a detector (image capturing apparatus 1), and a housing (body 41).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a mobile imaging apparatus comprising 

8.	As to claim 5, Steigauf discloses the imaging apparatus is a mobile x-ray imaging apparatus (Paragraphs 0019-0020).  

9.	As to claim 6, Steigauf discloses a display (workstation terminal 124 or display device 146), wherein the notification is output via a graphical user interface displayed via the display at the imaging apparatus (Paragraphs 0021-0022, 0025, 0037-0039, 0052-0053, 0066).

10.	As to claim 7, Steigauf discloses presentation of the notification corresponds to a criticality of the clinical finding (0037-0039, 0043).

11.	As to claim 8, Steigauf discloses the trained learning network includes a deep learning network trained on reference image data and associated findings and deployed to the imaging apparatus (Paragraphs 0033, 0036, 0049-0050, 0055).  

.

13.	Claims 2, 9, 12, and 19 are rejected under 35 U.S.C 103 as being unpatentable over Steigauf (US PGPub 2016/0350919) [hereafter Steigauf] in view of Nagano (US PGPub 2017/0215832) [hereafter Nagano], as applied to claims 1 and 11, and in further view of Collins (US Patent 7783094) [hereafter Collins].

14.	As to claim 2, it is noted that the combination of the Steigauf and Nagano references fails to particularly disclose an image quality checker to evaluate image data from the image data store in comparison to an image quality measure using an artificial intelligence model operating on the imaging apparatus.
	On the other hand, Collins discloses an imaging apparatus (CAD system shown in Figures 1-2) that includes an image data store (data warehouse 128) to store image data acquired using an imaging apparatus and an image quality checker (image processing module 208 including segmentation module 216) to evaluate the image data from the image data store in comparison to an image quality measure using an artificial intelligence model operating on the imaging apparatus (Col. 5, 22-57, Col. 6, 4-14, 49-65, Col. 8, 42-48, Col. 9, 20-66, Col. 10, 8-11, 25-30, Col. 16, 58-67, Col. 17, 1-50, an imaging system includes an imager that acquires medical ultrasound, x-ray, CT, MRI images, where the images are stored and provided to an image processing module where a plurality of segmentation operations are performed by a segmentation module 
	and a trained learning network (AI rule mapping 222 and assessment module 224) to, when the evaluation satisfies the image quality measure, process the image data (Col. 12, 28-47, Col. 17, 51-62, the images meeting the pre-established criteria are passed onto the AI rule mapping and assessment modules in order for the data within the images to be processed for finding clinical conditions).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include an image quality checker to evaluate image data from the image data store in comparison to an image quality measure using an artificial intelligence model operating on the imaging apparatus as taught by Collins with the imaging apparatus of Steigauf and Nagano because the cited prior art are directed towards imaging apparatuses that capture image data and identify clinical findings present within the captured image data and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of improving the ability of the imaging apparatus to accurately detect medical conditions present within the captured image data by enhancing the image quality of the image data through performing multiple segmentation operations to generate image data that better identifies boundaries of problematic medical conditions.



16.	As to claims 12 and 19, the combination of the Steigauf, Nagano, and Collins references discloses all claimed subject matter as explained above with respect to the citations/explanations of claims 2 and 9.

17.	Claims 10 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Steigauf (US PGPub 2016/0350919) [hereafter Steigauf] in view of Nagano (US PGPub 2017/0215832) [hereafter Nagano], as applied to claims 1 and 11, and in further view of Jabri (US PGPub 2008/0025583) [hereafter Jabri].

18.	As to claims 10 and 20, it is noted that the combination of the Steigauf and Nagano fails to particularly disclose an image enhancer to process the image data to enhance the clinical finding in a displayed image resulting from the image data.
	On the other hand, Jabri discloses an image enhancer (processor running image enhancement algorithms) to process the image data to enhance the clinical finding in a displayed image resulting from the image data (Paragraphs 0021-0022, 0026-0027, 0030-0031).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include an image enhancer to process the image data 

Claims
19.	Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664